Citation Nr: 0218676	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-02 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

(The issue of entitlement to service connection for 
tinnitus will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Navy from July 
1959 to April 1986.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee in which the RO found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for tinnitus.

The Board notes that the appellant's claim for service 
connection for tinnitus was originally denied in an RO 
rating decision issued in September 1986.  The appellant 
was notified the next month, but he did not submit a 
Notice of Disagreement with that rating decision.  
Therefore, the September 1986 RO rating decision 
represents the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The appellant subsequently sought to reopen his tinnitus 
service connection claim in May 2000.  The RO issued a 
rating decision in August 2000, finding that no new and 
material evidence had been submitted to reopen the 
appellant's claim for service connection for tinnitus.  
The appellant subsequently initiated and perfected his 
appeal on this issue.

After reopening the appellant's claim below, the Board is 
undertaking additional development on the issue of 
entitlement to service connection for tinnitus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing this 
issue.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  An unappealed September 1986 RO rating decision denied 
the appellant's claim for service connection for tinnitus.

3.  Additional evidence submitted since the September 1986 
rating decision bears directly and substantially on the 
issue under consideration, and is by itself, or in 
conjunction with evidence previously submitted, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1986 rating decision that denied the 
appellant's claim for service connection for tinnitus is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the September 1986 
rating decision is new and material, and it serves to 
reopen the appellant's claim for service connection for 
tinnitus.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); 38 C.F.R. 
§ 3.156(a) (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board finds that new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for tinnitus.  
Therefore, the claim is reopened.

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 
3, codified at 38 U.S.C.A. § 5103A(f) (West Supp. 2001), 
provides that nothing in this section shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  Furthermore, the provisions of the implementing 
regulations make it clear that the new requirements under 
the amended regulations are only applicable to claims to 
reopen a finally decided claim filed on or after August 
29, 2001.  The current claim to reopen was received before 
that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
Board also points out that, since the appellant's tinnitus 
claim is being reopened with additional development action 
being undertaken by the Board, and since no determination 
is being made on the merits of this claim at this time, 
there is no prejudice to the appellant in the result 
dictated herein.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order 
to reopen a claim there must be added to the record "new 
and material evidence" which raises a reasonable 
possibility that the claim can be allowed.  38 U.S.C.A. 
§ 5108.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the 
purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence 
necessary to reopen a previously and finally disallowed 
claim must be secured or presented since the time that the 
claim was finally disallowed on any basis, not only since 
the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
previously noted, the September 1986 rating decision, the 
last time the tinnitus claim was finally disallowed on any 
basis, is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the September 
1986 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

The evidence considered by the RO in reaching its 
September 1986 rating decision consisted of the 
appellant's service medical records and a VA Form 21-526 
dated in May 1986.  Review of the service medical record 
reveals that the appellant sought treatment for complaints 
of recurrent tinnitus in the left ear in late 1979.  
Thereafter, the appellant did not seek treatment for 
tinnitus in either ear.  The appellant's separation 
examination report does not include any mention of 
tinnitus.

Evidence received since the September 1986 final decision, 
and relevant to the issue of the appellant's tinnitus, 
includes VA clinical treatment records dated in 2001; the 
report of VA audiometric testing conducted in May 2000; 
statements from the appellant and third parties; and 
copies of email correspondence between the appellant and 
personnel in a VA audiology department dated in March 
2001.

The recent VA clinical treatment records show that the 
appellant has reported that he continues to experience 
tinnitus.  A January VA outpatient treatment report 
includes a clinical impression of history of tinnitus.  A 
May 2000 VA audiology department report includes a 
notation that the appellant reported tinnitus in both ears 
that had been present since the 1970s.  Neither of these 
medical records includes any medical opinion as to the 
etiology of the appellant's tinnitus.

The appellant and two other former service members with 
whom he served on active duty each submitted written 
statements in which the appellant's exposure to acoustic 
trauma at various times during his 27-year naval career 
was described.  The email correspondence between the 
appellant and personnel in a VA audiology department 
contains a VA medical statement indicating that there is a 
correlation between acoustic trauma and tinnitus.

The medical evidence received since the September 1986 
rating decision confirms that the appellant continues to 
report experiencing tinnitus.  In various written 
statements, the appellant has consistently reported the 
onset date as sometime during the 1970s, with recurrences 
of tinnitus thereafter to the present.  Third party 
statements have been submitted describing the appellant's 
in-service exposure to acoustic trauma and there is a VA 
medical statement of record that relates acoustic trauma 
with tinnitus.  See Charles v. Principi, No. 01-1536 (U. 
S. Vet. App. Oct. 3, 2002).

Accordingly, the Board finds that the newly submitted 
evidence is probative of the central issue in this case.  
This evidence, when considered alone or in conjunction 
with all of the evidence of record, is so significant that 
it must be considered in order to fairly decide the merits 
of the appellant's claim.  As such, this evidence is "new 
and material" as contemplated by law, and thus, provides a 
basis to reopen the appellant's claim for service 
connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder; the claim is reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

